MILLER, Judge.
Defendant United Founders Life Insurance Company appeals the judgment awarding plaintiffs Mr. and Mrs. W. W. Paul their claim for hospital and medical benefits -under a group hospitalization policy covering the employees of Carbo Foundry in Alexandria. We affirm.
This suit was consolidated for trial and appeal with Paul v. Carbo, 309 So.2d 917 (La.App. 3 Cir. 1975 # 4906) which is being handed down this date.
Both United Founders and the Pauls assert that Mrs. Paul’s medical treatment resulted from a job related accident, and that her claim for compensation benefits should be granted. The Pauls conceded that the decision in this case should be overturned if Mrs. Paul recovered workmen’s compensation.
For the reasons assigned in the companion suit, the compensation claim was denied. The 'trial court judgment granting benefits under the group health insurance policy is affirmed at appellant’s costs.
Affirmed.